Title: From Benjamin Franklin to Deborah Franklin, 23 August 1760
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            London Augt. 23. 1760.
          
          I receiv’d your Letters by Mr. Keene, and some others, which I shall answer fully by Capt. Faulkner, who sails in a few Days.
          By him I send the Eider Down Cover lid, and Bag for the Feet, which cost 12 Guineas; also the Camlet a second time for Sister Peter, to supply what was lost in Capt. House: with some other little things that I shall mention hereafter. They are in a Box mark’d SF.
          This serves to let you know we are well, and to cover a Pacquet for the Speaker which you will carefully deliver.
          
          My Duty to Mother, Love to Sally and all Friends. I am concern’d you should be so perplex’d about a House, and hope you are settled before this time.
          Your ever [loving husb]and
          
            B Franklin
          
          
            In the Box are sundry Parcels for Mrs. Gambier.
          
          
            Mrs. Franklin
          
        